Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-3 are allowable. The restriction requirement between species, as set forth in the Office action mailed on April 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 26, 2021 is partially withdrawn.  Claims 5 and 6, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 7, directed to a Group/method remains withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 7 directed to a group non-elected without traverse.  Accordingly, claim 7 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art neither discloses not makes obvious a diaphragm-type compressor having a substrate, diaphragm and an actuator which are stacked in a first direction along which the actuator presses the diaphragm as claimed; the substrate having a first recess and a second recess, a first bottom of the first recess being located further away from a bottom surface of the substrate than a second bottom of the second recess, a step being formed at a border between the first recess and the second recess, each of the first and second recesses being arc- shaped; the diaphragm located above the first recess and the second recess of the substrate, the diaphragm having a first face and a second face outwardly opposite to each other, the first face facing the substrate, the diaphragm being configured with a first film section and a second film section, a thickness of the first film section being larger than a thickness of the second film section, the first face being flat when no pressure is applied to the diaphragm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The following references are representative of the prior art. Zengerle et al discloses an actuator driven diaphragm device which has one end of the actuator with its entire end surface acting upon the first film section of a diaphragm; the diaphragm is not flat, however, when no pressure is applied to the first film section and the substrate does not include first and second recesses of arcuate shape. Nonomura et al discloses a similar compressor having a diaphragm and a substrate where the substrate includes first and second sections which are not arcuate. Furukawa et al also discloses an actuator driven diaphragm device which has one end of the actuator with its entire end surface acting upon the diaphragm the diaphragm being flat when no pressure is applied by the actuator. The prior art does not teach all the limitations of the claimed invention and the combination would require hindsight to accomplish any combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /CHARLES G FREAY/   Primary Examiner, Art Unit 3746                                                                                                                                                                                                     




CGF
December 18, 2021